Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 1 of 17 Page ID #187




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

In Re: PARAQUAT PRODUCTS                              )
LIABILITY LITIGATION                                  )
                                                      )
                                                      )       Case No.: 3:21-md-3004-NJR
                                                      )
                                                      )       MDL No. 3004
                                                      )
This Document Relates to All Cases                    )

                PLAINTIFFS’ RESPONSE TO DEFENDANTS’ OBJECTIONS
                 TO PRODUCTION OF HOFFMANN EXPERT MATERIALS

       MDL Plaintiffs file this response to Defendants’ Status Report submitted on August 30,

2021, as well as Defendants’ Objections to Production of Hoffmann Expert Materials filed on

August 30, 2021 (Doc. 319). For the following reasons, Defendants’ objections should be

overruled.

                                           BACKGROUND

       During the initial status conference after being assigned this matter by the Judicial Panel

on Multidistrict Litigation, this Court described the goal in this litigation as “work[ing] in a

coordinated and expeditious fashion that ensures the rights of all parties and respects state and

federal comity.” Case no. 3:21-md-3004-NJR, Transcript of Status Conference (S.D. Ill. June 23,

2021) at 2:24 through 3:2 (attached hereto as Exhibit A).1 With respect to the currently disputed

issue surrounding production of discovery already produced in related state court litigation, the

Court stated:

              Now, with respect to the Illinois litigation. I do not expect any party in the
       case to reinvent the wheel or spend needless time, trees, or money litigating the
       case. This case appears to be in a different posture than most MDL cases; it is


1
  Because the transcript is not yet publicly available, in an abundance of caution, Plaintiffs are
filing it separately as a sealed exhibit.
                                            Page 1 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 2 of 17 Page ID #188




        several years in the making and I’m picking up what Judges Hoerner and Weil have
        been working on for some time.

               Now, Judge Hoerner has shared stacks and stacks of orders with me, and I
        have started forging through those and see that the parties have been litigating for
        years and it’s been a hard-fought battle.

                 Now, I am aware of the number of depositions that have been taken and the
        documents that have been produced by defendants. So, I expect the discovery in the
        prior litigation to be adapted and employed here.

                And in the interest of effectively managing this litigation in accordance with
        my duties as an MDL judge, we will not be starting from scratch. I know this is a
        very important litigation and my attention will be focused on getting to trial or
        resolution just as expeditiously as we can.

Id. at 3:4-24.

        On July 23, 2021, the Court issued Case Management Order (CMO) No. 5, setting various

deadlines. Among them, the Court ordered the parties to agree on a proposed protective order, or

submit a joint statement regarding areas of disagreement, on or before July 30, 2021. Doc. 203.

The Court further ordered that, upon entry of the protective order, “Defendants shall have 7 days

to submit the Hoffmann document production, including all discovery, deposition transcripts,

expert reports, and pleadings, to a document depository.” Id. On July 30, 2021, the parties

submitted a negotiated joint proposed protective order to the Court; the Court entered the parties’

proposed Protective Order on August 11, 2021. See Doc. 218.

        Meanwhile, by letter dated July 28, 2021, Stephen M. Tillery, counsel for the Hoffmann

plaintiffs in the Illinois state court litigation, notified defense counsel of his clients’ objection to

CMO 5’s “apparent requirement” that Defendants submit to a document repository documents that

the Hoffmann plaintiffs designated as confidential under the protective order entered in Hoffmann.




                                             Page 2 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 3 of 17 Page ID #189




See Doc. 320, p. 17.2 Mr. Tillery stated: “We have not had time to prepare a list of every document

we designated confidential on behalf of our clients in Hoffmann, but at the very least, that list

includes the plaintiffs’ deposition testimony, medical records and bills, and financial information,

which are personal, private, and of no relevance to the litigation in the MDL.” Id. To be clear,

MDL Plaintiffs do not seek personal and private information specifically related to the Hoffmann

plaintiffs. Nonetheless, it is worth noting that some Hoffmann plaintiff specific information is

available on the state court’s public docket. For example, in Hoffmann, Defendant Chevron U.S.A.

Inc. attached to its motion in limine to exclude certain evidence lightly redacted interrogatory

responses and deposition excerpts of four Hoffmann plaintiffs. See Exhibit B, Defendant Chevron

U.S.A. Inc.’s Motion In Limine to Exclude Evidence Regarding Pre-1973 Illinois Consumer Fraud

and Deceptive Business Practices Act Violations, Hoffmann v. Syngenta Crop Protection, LLC,

No 17-L-517 (Ill. Cir. Ct., 20th Jud. Cir. May 3, 2021).3

       The Hoffmann plaintiffs further object to disclosure of their experts’ reports and related

deposition testimony as being proprietary to Mr. Tillery’s law firm, incorporating attorney work

product and his firm’s trade secrets, and being protected by common-law copyright. Doc. 320 at

pp. 17-18. The Hoffmann plaintiffs likewise object to disclosure of Defendants’ own experts’

reports and reliance materials “to the extent they include [Mr. Tillery’s firm’s] specific work

product in terms of material summarized from thousands of pages of depositions. Id. at p. 20. In

his letter to Defendants, Mr. Tillery advises: “Should you need more specific references we are

happy to go through those defense reports and identify specific testimony and documents.” Id.




2
  Defense counsel shared Mr. Tillery’s letter with MDL Plaintiffs’ Co-Lead Counsel and Special
Master Randi Ellis via email on August 4, 2021.
3
  A declaration of Sarah Shoemake Doles in support of this response attesting to the true and
complete nature of any and all Illinois state court materials is attached hereto as Exhibit C.
                                           Page 3 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 4 of 17 Page ID #190




Despite Mr. Tillery’s offer to do so in order for Defendants to produce certain parts of the defense

experts’ reports and related deposition testimony, Defendants refuse to produce any of the expert

materials.

                                            ARGUMENT

   I.        Defendants’ Failed to Properly Raise Their Objections

        Defendants’ reliance on the protective order entered in Hoffmann is misplaced, and their

suggestion that MDL Plaintiffs seek relief from the state court is contrary to the Hoffman protective

order. The Hoffman protective order, entered on September 11, 2018, governs the use and

dissemination of information and documents disclosed or produced in the Hoffman action and

designated as Confidential Information defined as

        (a) any document or information that contains a Trade Secret, (b) any document or
        information whose publication or release to the public is barred or prohibited by
        any state or federal law, (c) personal tax and medical records, or (d) any other
        documents that are not in the public domain and are so proprietary or competitively
        sensitive that their public disclosure would likely cause competitive injury. This
        latter category includes business plans, pricing plans, customer lists, marketing
        strategies, regulatory strategies, supply chains, manufacturing strategies, budgets,
        and account balances which have been kept confidential.

See Doc. 320 at p. 1 and para. 2. The Hoffmann protective order protects unwanted disclosure by

the non-designating party, specifically providing: “Nothing in this Order shall be deemed to

restrict in any manner the use by any Designating Party of any of its own information and

documents.” Id. at p. 10, para. 14. Paragraphs 15 and 16 of the Hofmann protective order

specifically addresses the procedure that Defendants should have followed when CMO 5 was

entered.

        15. If counsel for any party receives notices of any subpoena or other compulsory
        process commanding production of Confidential Information that a party has
        obtained under the terms of this Order, counsel for such party shall within two (2)
        days if compliance is due in less than ten (10) days … notify the Designating Party


                                           Page 4 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 5 of 17 Page ID #191




       in writing, and shall not produce the Confidential Information until the Designating
       Party has had reasonable time to take appropriate steps to protect it. It shall be the
       responsibility of the Designating Party to obtain relief from the subpoena or
       order prior to the due date for compliance, and to give the Designating Party an
       opportunity to obtain such relief, the party from whom the Confidential Information
       is sought shall not make the disclosure before the actual due date of compliance set
       forth in the subpoena or order.

       16. This Order shall not prevent any of the parties from moving this Court for an
       order that Confidential Information may be disclosed other than in accordance with
       this Order. This Order is without prejudice to the right of any party to seek
       modification of it from the Court….4

Id. at pp. 10-11, paras. 15-16 (emphasis added).

       Defendants could have sought relief in this Court under Federal Rule of Civil Procedure

26(c), which specifically provides the avenue for relief contemplated by Paragraph 15 of the

Hoffmann protective order, or they could have sought relief from the Hoffmann Court. Counsel for

the Hoffmann plaintiffs sent a letter to counsel for Defendants, who then shared it with MDL

Plaintiffs’ Co-Lead Counsel and Special Master Ellis. The letter was not part of the record in either

case until it was attached to counsel’s affidavit filed in the MDL on August 30, 2021. Even after

the Court raised the issue in Case Management Order No. 6 on August 12, 2021, Defendants sought

no avenue for resolution of the issue. To be certain, MDL Plaintiffs are not parties to the Hoffmann

case or the protective order entered therein; there is no provision in the Hoffmann protective order

that allows a non-party to seek relief from it. Rather, the obligation to do so falls on the parties.

Defendants failed to seek the relief available to them under the Hoffmann protective order and/or




4
  Paragraph 18 provides that the Hoffmann Court “shall have continuing jurisdiction to modify,
enforce, interpret or rescind this Order, notwithstanding the termination of this action.” Doc. 320
at p. 11, para. 18. Therefore, any suggestion that these materials will be available after the
Hoffmann case is resolved or dismissed is misplaced.
                                           Page 5 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 6 of 17 Page ID #192




the Federal Rules of Civil Procedure. Therefore, Defendants’ objections to the production of any

materials for which they are the Designating Party should be overruled as waived.

       The procedure set forth in Paragraph 16 of the Hoffmann protective order is straight

forward and, in fact, was employed by Mr. Tillery in order to share the materials with international

law firms. Plaintiffs’ Motion to Modify Protective Order, Hoffmann et al. v. Syngenta Crop

Protection, LLC et al., No. 17-L-527 (Ill. Cir. Ct., 20th Jud. Cir. Jan. 4, 2021), attached as Exhibit

D. Not unlike one of the arguments made here, Syngenta Defendants objected, in part, on the basis

that “[d]isclosing their confidential information to foreign counsel pursuing unfiled cases is an

end-run around foreign discovery rules.” Opposition to Plaintiffs’ Motion to Modify Protective

Order by Defendants Syngenta Crop Protection, LLC, and Syngenta AG, Hoffmann et al. v.

Syngenta Crop Protection, LLC et al., No. 17-L-527 (Ill. Cir. Ct., 20th Jud. Cir. Jan. 11, 2021),

attached as Exhibit E. The Hoffmann Court amended in part the protective order to allow the

disclosure with certain restrictions. Amendment to Protective Order, Hoffmann et al. v. Syngenta

Crop Protection, LLC et al., No. 17-L-527 (Ill. Cir. Ct., 20th Jud. Cir. Feb. 18, 2021), attached as

Exhibit F. That relief could have been accomplished under these circumstances, especially with

respect to concluded depositions that may be designated as confidential and/or state court filings

under seal based on references to and reliance on Confidential Information but are covered as such

under the Protective Order entered in this MDL (Doc. 218).

II.        The Hoffmann Materials Are of Public Nature

       “[T]he tradition that litigation is open to the public is of very long standing.” Union Oil

Co. v. Leavell, 220 F.3d 562, 567 (7th Cir. 2002); see Nixon v. Warner Communications, Inc., 435

U.S. 589, 597-99 (1978). “Even disputes about claims of national security are litigated in the

open.” Id. at 567; see In re United States, 872 F.2d 472 (D.C. Cir. 1989) (a national security case



                                            Page 6 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 7 of 17 Page ID #193




with public briefs and opinions, although parts of one opinion were redacted to protect

confidences). “When [individuals] call on the courts, they must accept the openness that goes with

subsidized dispute resolution by public (and publicly accountable) officials. Judicial proceedings

are public rather than private property.” Id. at 568, citing U.S. Bancorp Mortgage Co. v. Bonner

Mall Partnership, 513 U.S. 18, 27-29 (1994). “Much of what passes between the parties remains

out of public sight because discovery materials are not filed with the court. But most portions of

discovery that are filed and form the basis of judicial action must eventually be released.” Id.,

citing Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36-37 (1984). Courts “employ[] a presumption

of disclosure and non-secrecy, consistent with Supreme Court and Seventh Circuit precedent,

because openness fosters public confidence in its judicial system and tends to negate the perception

that decisions are made in secret, smoke-filled back rooms.” Hal Wagner Studios, Inc. v. Elliott,

2009 U.S. Dist. LEXIS 25773, at *8 (S.D. Ill. Mar. 30, 2009).

       Defendants’ contention that Hoffmann expert materials are proprietary work product

ignores the incredibly public nature of the Hoffmann proceedings. As discussed supra, the

documents can hardly be claimed work product when they are already being used “across the

country”. And, many are in the public domain. Indeed, notices of hearing were filed on the

Hoffmann court’s docket with the notation of proceeding “via Zoom teleconference.” See Exhibit

G, Notice of Hearing for April 12, 2021 and Notice of Hearing for April 22, 2021. Importantly,

the hearing noticed for April 22, 2021 centered on arguments concerning a number of pending

motions in limine regarding the parties’ experts. See id. Pursuant to the Twentieth Judicial Circuit’s

virtual courtroom guidelines, Judge Hoerner would serve as the host of these Zoom hearings,

including the hearing conducted on April 22nd regarding the parties’ experts, in order to “keep the

courtroom secure while still allowing the public to view the proceedings.”        See Guidelines for



                                            Page 7 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 8 of 17 Page ID #194




Virtual Courtroom Proceedings of the Twentieth Judicial Circuit,                County of St. Clair,

State                   of                   Illinois,                  May                     2020

(https://www.co.stclair.il.us/webdocuments/departments/circuitclerk/additionalResources/Guidel

ines%20For%20Virtual%20Courtroom%20Proceedings.pdf) (last visited Aug. 31, 2021)

(emphasis added). In order to provide the public access to judicial proceedings, Judge Hoerner’s

Zoom information is published on the St. Clair County website. See Judges’ Zoom Meeting

Information (https://www.co.st-clair.il.us/departments/circuit-clerk/additional-resources/judges-

zoom-meeting-information) (last visited Aug. 31, 2021).

        Thus, the contents of the Hoffmann plaintiffs and Defendants’ expert reports and

depositions were discussed in open court during a public proceeding in accordance with the

established practice of United States courts and, more specifically, the Twentieth Judicial Circuit’s

own policy. See id; see also Nixon, 435 U.S. at 597 (“[i]t is clear that the courts of this country

recognize a general right to inspect and copy public records and documents, including judicial

records and documents.”) Defendants cannot assert that an unprecedented theory of privilege

prevents them from producing expert materials which have been argued at length in a public court

proceeding.

        Notably, prior to its continuance, the Hoffmann trial was set to be broadcast live via

Courtroom View Network. See Exhibit H, Order and Request for Appointment of Media

Coordinator and Extended Media Coverage, Hoffmann v. Syngenta Crop Protection, LLC, No 17-

L-517 (Ill. Cir. Ct., 20th Jud. Cir. May 6, 2021). In its order, the Hoffmann court noted that none

of the parties objected to the media coverage nor the live broadcast of the “otherwise public judicial

proceedings.” Id. at p. 1-2 (emphasis added). Defendants took no issue with expert-related

documents being broadcast live for an untold number of individuals across the country and,



                                            Page 8 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 9 of 17 Page ID #195




perhaps the world; instead, Defendants object to Plaintiffs in this MDL – who are subject to the

Protective Order entered by this Court on August 11, 2021 (Doc. 218) – receiving expert materials

previously discussed in open court in Illinois state court and expected to be widely viewed via an

internet broadcast. Defendants’ novel argument should be ignored.

       Similarly, Defense expert report and depositions transcripts, were docketed in the

Hoffmann litigation and are thus already publicly available. See Exhibit I, Growmark, Inc.’s

Response to Plaintiffs’ Motion to Exclude the Testimony of William Jordan, Hoffmann v. Syngenta

Crop Protection, LLC, No 17-L-517 (Ill. Cir. Ct., 20th Jud. Cir. Apr. 26, 2021) (attaching the

deposition and expert report of William Jordan); see also Exhibit J, Growmark, Inc.’s Reply in

Support of its Motion for Summary Judgement, Hoffmann v. Syngenta Crop Protection, LLC, No

17-L-517 (Ill. Cir. Ct., 20th Jud. Cir. Mar. 26, 2021) (attaching deposition of David Powell, PhD).

The fact that these expert materials were previously filed as supporting attachments to publicly

available court filings underscores the absurdity of Defendants’ position: litigation as a general

principle of the American court system is open to the public and “judicial proceedings are public

rather than private property.” Leavell, 220 F.3d at 568.

III.   The Hoffman Materials Are Discoverable Under Rule 26

       While numerous Hoffman materials were already made public (and indeed have been made

available in other litigations to members of the PEC here), the most-ready source of the complete

Hoffman materials is Defendants. The Hoffman materials, including the deposition transcript and

exhibits and the expert reports, are discoverable from Defendants under Federal Rule of Civil

Procedure 26. Unless limited by a court order, parties in civil litigation enjoy broad discovery as

detailed in Rule 26, which states:

            Parties may obtain discovery regarding any nonprivileged matter that is
            relevant to any party's claim or defense and proportional to the needs of

                                            Page 9 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 10 of 17 Page ID #196




               the case, considering the importance of the issues at stake in the action,
               the amount in controversy, the parties’ relative access to relevant
               information, the parties’ resources, the importance of the discovery in
               resolving the issues, and whether the burden or expense of the proposed
               discovery outweighs its likely benefit. Information within this scope of
               discovery need not be admissible in evidence to be discoverable.

 Fed. R. Civ. P. 26(b)(1).

         “[T]he discovery rules are to be accorded ‘a broad and liberal treatment’” as the “[m]utual

 knowledge of all the relevant facts gathered by both parties is essential to proper litigation.” Spano

 v. The Boeing Co., No. 306CV-00743-DRH-DGW, 2007 WL 4390366, at *1 (S.D. Ill. Dec. 14, 2007),

 quoting Hickman v. Taylor, 329 U.S. 495, 507 (1947). The discovery sought must be relevant. Fed.

 R. Civ. P. 26(b)(1). To be relevant, the information sought must be “any matter that bears on, or that

 reasonably could lead to other matter that could bear on, any issue that is or may be in the case.”

 Hickman, 329 U.S. at 501. “Relevancy” for the purposes of Rule 26(b)(1) is construed broadly.

 Stephenson v. Florilli Transportation, LLC, No. 318CV0103NJRDGW, 2018 WL 4699863, at *1

 (S.D. Ill. Oct. 1, 2018).

         The materials sought are unquestionably relevant. Defendants do not claim otherwise, nor

 could they.

         Production of the Hoffman expert materials is also undoubtedly proportional to the needs

 of the Plaintiffs in this case. The Court has broad discretion when reviewing a discovery dispute

 and “should independently determine the proper course of discovery based upon the arguments of

 the parties.” Stubbs v. Cunningham, No. 18-CV-408-RJD, 2020 WL 5237141, at *2 (S.D. Ill.

 Sept. 2, 2020), citing Gile v. United Airlines, Inc., 95 F.3d 492, 496 (7th Cir. 1996). “[A] party

 seeking an order limiting discovery has the burden of showing ‘good cause’ for such an order, and

 the requisite showing of good cause entails ‘a particular and specific demonstration of fact, as

 distinguished from stereotyped and conclusory statements.’” Dyjak v. Piephoff, No. 18-CV-02003-

                                              Page 10 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 11 of 17 Page ID #197




 NJR, 2020 WL 2735706, at *3 (S.D. Ill. May 26, 2020), citing Cima v. WellPoint Health Networks,

 Inc., No. 05-cv-4127-JPG, 2008 WL 746916 at *3 (S.D. Ill. Mar. 18, 2008) (citations omitted).

         A party seeking to resist discovery on Rule 26(b)(1) grounds bears the burden of showing

 that the discovery sought fails the proportionality calculation by coming forward with specific

 information to address: (i) the importance of the issues at stake in the action, (ii) the amount in

 controversy, (iii) the parties’ relative access to relevant information, (iv) the parties’ resources, (v)

 the importance of the discovery in resolving the issues, and (vi) whether the burden or expense of

 the proposed discovery outweighs its likely benefit. See, e.g., Garner v. St. Clair Cty., Illinois,

 No. 15-CV-535 JPG-DGW, 2016 WL 146691, at *2 (S.D. Ill. Jan. 13, 2016).

         Defendants have not met their burden of showing “good cause” as to why the relevant

 discovery Plaintiffs seek should not be produced under the relevant proportionality factors, and

 such expert materials should be produced.

         The first factor is the “importance of the issues at stake in the action.” Plaintiffs have

 alleged that they have developed a horrible degenerative brain condition (Parkinson’s disease)

 from Defendants’ product Paraquat. The discovery sought is critical and necessary in order for

 Plaintiffs to prove their claims against Defendants. Defendants do not claim otherwise, nor could

 they. Therefore, the first factor favors Plaintiffs.

         Under the second factor, “the amount in controversy,” Plaintiffs’ expected damages from

 Paraquat will be in the billions. There is no argument here that the damages are too minimal to

 warrant the materials Plaintiffs seek. Given Plaintiffs’ injuries here, Defendants cannot now claim

 that the injuries and damages here are so minimal that they do not have to search for and produce

 relevant discovery. As such, the second factor favors Plaintiffs.




                                              Page 11 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 12 of 17 Page ID #198




         Under the third factor, “the parties’ relative access to relevant information,” Defendants

 have exclusive control of such expert materials, which is readily available to them, and Plaintiffs

 cannot obtain such critical discovery without Court intervention. Simply put, Defendants’ burden

 to produce relevant discovery here does not outweigh the needs and value of this case. Moreover,

 Defendants assisted in the authoring of the Protective Order in this case, and Plaintiffs negotiated

 these issues in good faith. Even though Defendants co-authored the Protective Order, they

 remained silent on critical issues they likely foresaw, which in turned wasted the parties’ and the

 Court’s time and resources such that it is now September, and the pertinent Hoffman discovery –

 i.e., what is necessary to allow Plaintiffs to focus on the general causation and liability theories in

 advance of a November 2022 trial - remains undisclosed. Defendants more than likely knew that

 this issue would occur and sat back and remained unforthcoming with respect to this issue despite

 Plaintiffs negotiating in good faith. All told, the third factor favors Plaintiffs.

         Under the fourth factor, “the parties’ resources,” Defendants are large, multinational

 billion-dollar corporations who have made considerable profit from Paraquat. By contrast,

 Plaintiffs resources pale in comparison, yet Plaintiffs will have to expend considerable resources

 reinventing the wheel to duplicate the expert and corporate liability discovery that was already

 done in Hoffman. Thus, the fourth favors Plaintiffs.

         Under the fifth factor, “the importance of the discovery in resolving the issues,” Plaintiffs

 are required to produce expert opinions to substantiate their general causation requirements. The

 expert materials are necessary and required in order for Plaintiffs to meet their burden in this

 regard. Without such discovery, Plaintiff will be unable to fairly challenge any experts on

 previous, inconsistent testimony. That is why an expert’s prior testimony is sought and produced

 in virtually every litigation. While no one can predict altered testimony, the need to alleviate the



                                             Page 12 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 13 of 17 Page ID #199




 concern is strong enough to meet any relevancy burden. The production and subsequent alleviation

 would eliminate the Plaintiffs’ concerns that there may be potential material differences in

 testimony on matters of public interest. The transcripts and exhibits will also assist in greatly

 narrowing the population of relevant documents so that the parties can focus on what discovery

 has not been done rather than rehashing depositions taken and exhibits inquired about.

 Accordingly, the fifth factor favors Plaintiffs.

        The sixth factor is “whether the burden or expense of the proposed discovery outweighs its

 likely benefit.” Here, the expert reports and testimony that Plaintiffs are seeking are stored

 electronically and thus easily accessible to Defendants. As such, Defendants’ burden to produce

 this electronically stored discovery is not overly burdensome or expensive. By contrast, Plaintiffs

 can only get such relevant and critical documents from Defendants. The Hoffmann litigation, as

 well as the California Consolidated Action, Paraquat Cases, JCCP No. 5031 (Contra Costa Cty.

 Sup. Ct.), share uniquely similar general causation issues and negligence allegations. Thus, it only

 benefits each party to promptly produce such discovery rather than drawing out years more in

 litigation over potentially the same expert. Simply put, the sixth factor favors Plaintiffs.

        Defendants have not laid out any case, provision, or argument to show they would suffer

 prejudice or harm as a result of its production to the MDL. As discussed infra, Plaintiffs are not

 seeking knowledge of opinions of consulting experts for example, but rather discovery of already

 disclosed experts which are no longer protected by Rule 26 or a work-product privilege. The

 burden remains minimal on the Defendants as they have ready access to the Hoffman discovery

 materials.

        Finally, to the extent Attorney Stephen Tillery (per his letter attached to Defendants’

 Objections as Exhibit 2), believes that any prior expert materials reveal his proprietary thoughts



                                             Page 13 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 14 of 17 Page ID #200




 and work product, Plaintiffs are seeking completed reports and depositions, not any notes created

 and used by Mr. Tillery in preparation for those depositions. To be clear, Plaintiffs are not seeking

 any documents revealing medical, financial, or private documents for individual plaintiffs from

 the Hoffmann litigation. Plaintiffs are only seeking general causation and liability materials which

 are critical to Plaintiffs exact claims here. Again, such requests to produce expert discovery from

 prior related litigations is routine and not uncommon, as it fundamentally conserves both the

 parties’ and the Court’s time and resources. See, e,g., Giordano et al. v. Wright Medical

 Technologies, et al. 2014 WL 1234139 (S.D.N.Y. 2014) (ordering defendants to produce

 deposition transcripts, sworn testimony, and expert reports from prior related litigation).5

        For the reasons stated above, Defendants have not met their burden under the

 proportionality requirements; Defendants’ objections should be overruled.

 IV.    The Court Has Authority to Order Production of the Hoffmann Materials

        Defendants argue that the Hoffman protective order prevents them from producing the

 Hoffman depositions, exhibits and expert reports, and further argue that principles of comity,

 courtesy, and federalism prevent this Court from ordering production of the materials. See Doc.

 No. 319, p. 4. Defendants’ arguments are meritless.

        First, Defendants can hardly claim they cannot produce the Hoffmann materials as they

 already produced the Hoffmann document production here and in California, and they produced

 all of the materials they continue to refuse to produce here including the deposition transcripts and

 expert reports. See Paraquat Cases, JCCP No. 5031 (Contra Costa Cty. Sup. Ct.). Indeed, as noted

 above, they have either been required to or consented to production of Hoffmann discovery in




 5
  Whether Mr. Tillery’s pursuit of the Hoffmann case on behalf of the Hoffman plaintiffs ultimately
 benefits all MDL plaintiffs under the common benefit doctrine is a question for another day.
                                            Page 14 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 15 of 17 Page ID #201




 courts across the country and internationally. If the Hoffman protective order actually prevented

 Defendants from producing discovery here, it would have prevented any production here or in

 California, among other places. The inconsistency in their position highlights its erroneous nature.

    Second, this Court has the authority to direct production of the Hoffmann expert materials

 without requiring Plaintiffs to seek relief in the state forum. Indeed, this issue routinely arises in

 MDLs where other cases in other courts were litigated (either during or before the MDL) involving

 the same product. Under similar circumstances, MDL courts routinely order production of such

 discovery, as avoiding duplicative discovery prevents each side wasting time and resources and

 promotes efficient litigation. See, e.g., In re JUUL Labs, Inc., Mktg., Sales Pracs., & Prod. Liab.

 Litig., 497 F. Supp. 3d 552 (N.D. Cal. 2020) (ordering production of transcripts from other

 pending related actions); In re Am. Med. Sys., Inc. Pelvic Repair Sys. Prod. Liab. Litig., No. 12-

 MD-2325, 2012 WL 2601880, at *9-10 (S.D.W. Va. July 5, 2012) (ordering production of

 documents, depositions, and other written discovery from related actions for reasons, inter alia,

 that the MDL depositions would be unreasonably prolonged, and to alleviate Plaintiffs’ fears of

 altered testimony); Giordano et al. v. Wright Medical Technologies, et al. 2014 WL 1234139

 (S.D.N.Y. 2014) (ordering production of expert reports and deposition transcripts from related

 action involving the same products to prevent duplicative discovery, despite defendants accusing

 plaintiffs of “piggy-backing” another litigation); Tucker v. Ohtsu Tire & Rubber Co., 191 F.R.D.

 495, 499–500 (D. Md. 2000) (holding that principles of comity, courtesy, and federalism, while

 important are not absolute and courts asked to issue discovery orders in litigations pending before

 them have not shied away from doing so, even if it would modify or circumvent a discovery order

 by another court, if under the circumstances, such a result was considered justified).




                                            Page 15 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 16 of 17 Page ID #202




        Notably, Defendants fail to site a single MDL court who has denied similar discovery

 requests, and, frankly, it is not surprising, as avoiding duplicative discovery saves both sides

 considerable time and expense in discovery and trials.

        Moreover, and importantly, Plaintiffs are not seeking knowledge of opinions of consulting

 experts in this case but, rather, are only seeking discovery of already disclosed experts reports and

 materials in another litigation. While such reports may have been work-product at some point in

 time, they are no longer privileged in any way because they have already been disclosed to other

 parties. See e.g., Eagle Compressors, Inc. v. HEC Liquidating Corp., 206 F.R.D. 474, 477 (N.D.

 Ill. 2002) (where the voluntary disclosure of attorney work product to an adversary waives work

 product protection). As such, any claim that the expert materials Plaintiffs seek are still subject to

 any work-product privilege is unavailing. Defendants, perhaps intentionally, conflate

 confidentiality with privilege/work product, and neither provides a shield from disclosure of the

 expert materials in Hoffmann.

        Because this Court has the authority to order production of such non-privileged, highly

 relevant materials, which are proportional to the needs of this case, Defendants should be ordered

 to produce such materials as originally ordered in CMO 5.

                                            CONCLUSION

        For the aforementioned reasons, Plaintiffs respectfully request that this Court deny

 Defendants’ Objections and order the production of all corporate liability and expert materials

 from the Hoffmann litigation within seven (7) days of its Order.




                                            Page 16 of 17
Case 3:21-md-03004-NJR Document 325 Filed 09/01/21 Page 17 of 17 Page ID #203




 Dated: September 1, 2021                            Respectfully submitted,

                                                     PLAINTIFFS’ CO-LEAD COUNSEL

                                                     /s/ Sarah Shoemake Doles
                                                     Sarah Shoemake Doles
                                                     CAREY, DANIS & LOWE
                                                     8235 Forsyth Boulevard, Suite 1100
                                                     Saint Louis, MO 63105
                                                     Telephone: (314) 725-7700
                                                     Facsimile: (314) 721-0905
                                                     sdoles@careydanis.com

                                                     Khaldoun A. Baghdadi
                                                     WALKUP, MELODIA, KELLY &
                                                     SCHOENBERGER
                                                     650 California Street, 26th Floor
                                                     San Francisco, CA 94108
                                                     415-981-7210
                                                     kbaghdadi@walkuplawoffice.com

                                                     Peter Flowers
                                                     MEYERS & FLOWERS, LLC
                                                     225 West Wacker Drive, Suite 1515
                                                     Chicago, IL 60606
                                                     630-232-6333
                                                     pjf@meyers-flowers.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 1, 2021, I electronically filed Plaintiffs’ Response to

 Defendants’ Objections to Production of Hoffmann Expert Materials with the Clerk of Court using

 the CM/ECF system, which will send electronic notification of such filing to counsel of record.


                                                     /s/ Sarah Shoemake Doles
                                                     Sarah Shoemake Doles
                                                     CAREY, DANIS & LOWE
                                                     8235 Forsyth Boulevard, Suite 1100
                                                     Saint Louis, MO 63105
                                                     Telephone: (314) 725-7700
                                                     Facsimile: (314) 721-0905
                                                     sdoles@careydanis.com

                                          Page 17 of 17
